KITE, Chief Justice, and GOLDEN, Justice (Ret.),
dissenting.
[¶89] Superintendent Hill and the Powers assert that Senate Enrolled Act 0001 (SEA 0001) is unconstitutional because it takes away from the office of superintendent of public instruction (hereinafter superintendent) the powers and duties of general supervision of the public schools. "It is always a matter of very grave importance to decide upon the constitutionality of an act of the Legislature." State ex rel. Hynds v. Cahill, 12 Wyo. 225, 281, 75 P. 433, 442 (1904). In considering a constitutional challenge to a statute, a rule "of controlling importance" is that the "question is to be approached by the judiciary with great caution, and examined in every possible aspect, and a statute should not be declared void unless its invalidity is beyond reasonable doubt." State ex rel. Sullivan v. Schnitger, 16 Wyo. 479, 526, 95 P. 698, 709 (1908), Potter C.J. concurring, citing Cooley's Constitutional Limitations Bd ed.) 182.
[¶90] In concluding that SEA 0001 is unconstitutional, the majority opinion does not adhere to the controlling rule-it does not proceed with the requisite caution, it fails to examine the question from every perspective and it declares the Act unconstitutional although the challengers have not met their burden of establishing it is so beyond a reasonable doubt. The majority also ignores well established standards governing the interpretation of state constitutions, more than one hundred years of state and territorial history and this Court's repeated statements over many decades to the effect that the legislature is responsible for education in the State "in every respect." Washakie County Sch. Dist. v. Herschler, 606 P.2d 310, 320 (Wyo.1980).
[T91] In reaching the conclusion it does, the majority crosses over the line between the appropriate exercise of judicial review and interference in matters within the province of the legislature. Where, as here, the legislature has enacted laws to carry out its constitutional authority to make means and agencies available to advance opportunities for education in the state, establish and maintain a complete system of public instruetion and systems of public schools and prescribe the superintendent's general supervisory powers and duties, it is not this Court's prerogative to intrude. By doing so, the majority unravels nearly 125 years of historical treatment of education in Wyoming and undermines the very foundation of education in the state.
[¶92] Contrary to the majority's holding, SEA 0001 is a proper exercise of the constitutional charge given to the legislature to provide for education in the State, which expressly includes prescribing the superintendent's powers and duties to generally supervise the public schools. The Act is consistent with the plain language of the constitution, the manner in which the legislature has responded historically to the constitutional mandate, and this Court's interpretation of the constitution as placing responsibility for education in every respect with the legislature. The framers of the constitution expressly authorized the legislature to designate what powers and duties fall within "general supervision of the public schools." The legislature has properly *327done so in SEA 0001 as it has done throughout the State's history. When the standards for reviewing constitutional provisions are correctly applied, this Court is left with no alternative but to uphold the Act.
STANDARDS OF REVIEW
[¶93] Whether a statute is constitutional is a question of law which we review de novo. Baessler v. Freier, 2011 WY 125, ¶ 13, 258 P.3d 720, 725 (Wyo.2011). Since statehood, this Court has consistently followed the maxim that every statute is presumed constitutional and not to be held in conflict with the constitution unless such conclusion is clear, palpable, unavoidable, and beyond reasonable doubt. Dir. of the Office of State Lands & Invs. v. Merbanco, Inc., 2003 WY 73, ¶ 32, 70 P.3d 241, 252 (Wyo.2003), citing Painter v. Abels, 998 P.2d 931 (Wyo.2000); Wyoming Coalition v. Wyoming Game & - Fish Comm'n, 875 P.2d 729 (Wyo.1994); Thomson v. Wyoming In-Stream Flow Comm., 651 P.2d 778 (Wyo.1982); Uhls v. State ex rel. City of Cheyenne, 429 P.2d 74 (Wyo.1967), Taxpayers' League of Carbon County v. McPherson, 49 Wyo. 251, 54 P.2d 897 (1936); State v. Sureties of Krohne, 4 Wyo. 347, 34 P. 3 (1893). This Court also has consistently adhered to the principle that a person challenging the constitutionality of a statute bears a heavy burden of proving such beyond any reasonable doubt, and we are duty bound to uphold statutes where possible and resolve all doubts in favor of constitutionality. Merbanco, ¶ 32, 70 P.3d at 252, citing Board of County Comm'rs v. Geringer, 941 P.2d 742 (Wyo.1997); V-1 Oil Co. v. State, 934 P.2d 740 (Wyo.1997); NJC v. State, 913 P.2d 435 (Wyo.1996); Campbell v. State, 999 P.2d 649 (Wyo.2000); Frantz v. Campbell County Memorial Hospital, 932 P.2d 750 (Wyo.1997). We have said that a facial challenge such as the one here is "the most difficult ... to mount successfully, since the challenger must establish that no set of cireumstances exists under which the Act would be valid." Merbanco, ¶ 32, 70 P.3d at 252, quoting United States v. Salerno, 481 U.S. 739, 745, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987).
RULES OF CONSTITUTIONAL INTERPRETATION
1. General Rules
[¶94] In considering constitutional provisions, we apply the same rules we use when interpreting statutes. Merbaneo, ¶ 33, 70 P.3d at 252.
[Our] paramount consideration is to determine the [framers] intent, which must be ascertained initially and primarily from the words used in the [constitution]. We look first to the plain and ordinary meaning of the words to determine if the [provision] is ambiguous. A [provision] is clear and unambiguous if its wording is such that reasonable persons are able to agree on its meaning with consistency and predictability. Conversely, a [provision] is ambiguous if it is found to be vague or uncertain and subject to varying interpretations.
Barlow Ranch, L.P. v. Greencore Pipeline Co., 2013 WY 34, ¶ 18, 301 P.3d 75, 83 (Wyo.2013). Divergent opinions among parties as to the meaning of a provision may be evidence of ambiguity but is not conclusive. Office of State Lands and Invs. v. Mule Shoe Ranch, Inc., 2011 WY 68, ¶ 13, 252 P.3d 951, 955 (Wyo.2011). In ascertaining the meaning of a provision, we consider all provisions relating to the same subject in pari materia. Id. When the language is clear, we give effect to the ordinary and obvious meaning of the words used by the framers. Barlow, ¶ 18, 301 P.3d at 84.
[¶95] In considering constitutional provisions, we also apply the rules relating to self-executing or non-self-executing provisions. State ex rel. Vidal v. Lamoureux, 3 Wyo. 731, 30 P. 243, 244-245 (1892); Gould Land & Cattle Co. v. Rocky Mt. Bell Tel. Co., 17 Wyo. 507, 101 P. 939, 940 (1909); Hjorth Royalty Co. v. Trustees of University of Wyoming, 30 Wyo. 309, 222 P. 9 (1924); Worthington v. State, 598 P.2d 796, 800-04 (Wyo.1979); White v. State, 784 P.2d 1313, 1317 (Wyo.1989). If a constitutional provision is not self-executing, further legislation is required and the legislature may act to implement and qualify the provision. The basic guide in determining whether a constitutional provision is self-executing is whether it states *328a sufficient rule by means of which the purpose it is intended to accomplish may be determined without the aid of legislative enactment. See generally Thomas M. Cooley's Constitutional Limitations (8th ed.) 165-170; 16 Am.Jur.2d Constitutional Law, § 104. If a constitutional provision is not self-executing, further legislation is required and the legislature may act to implement and qualify the provision. Id.
[¶96] A constitutional provision that "merely indicates principles, without laying down rules by means of which those principles may be given the force of law" is not self-executing. Cooley at 167-168; 16 Am. Jur.2d Constitutional Law, § 104. A provision is not self-executing if, while it is intended to impose duties, it lacks in and of itself sufficient rules by which the duties may be enforced. Cooley at 165; 16 Am.Jur.2d Constitutional Law, § 104. If a constitutional provision is so indeterminate as not to admit of an understanding of its intended seope, it cannot be self-executing, and will not be construed as self-executing when to do so would work confusion. 16 Am.Jur.2d Constitutional Law, § 104. "The question in every case is whether the language of a constitutional provision is addressed to the courts or the legislature,-does it indicate that it was intended as a present enactment, complete in itself as definitive legislation, or does it contemplate subsequent legislation to carry it into effect?" Willis v. St. Paul Sanitation Co., 48 Minn. 140, 50 N.W. 1110, 1111 (1892). See also Timm v. Schoenwald, 400 N.W.2d 260, 264-66 (N.D.1987) and cases cited therein. A recent decision of the Montana Supreme Court succinetly explained the non-self-executing principle in an action challenging the constitutionality of that state's constitutionally-mandated public school system, not unlike our own Washakie and Campbell school finance litigation. In Columbia Falls Elem. School Dist. No. 6 v. State of Montana, 326 Mont. 304, 109 P.3d 257 (2005), the court held the state's constitutional provision that the legislature shall provide a basic system of free quality public schools was a non-self-executing provision. Id. at 309, 109 P.3d 257. The court found that the constitutional provision was addressed to the legislature, not the court, and, therefore, the legislature can best construct a "quality" system of education if it first defines what constitutes a "quality" system of education. Id. at 310, 109 P.3d 257. As to defining a "quality" system, the court deferred to the legislature. Id. Until the legislature provides a threshold definition of "quality," the court stated it could not determine whether the system was adequately funded as the constitution requires. Id. at 312, 109 P.3d 257.
[¶97] When a constitutional provision contemplates subsequent legislation to carry it into effect, it is non-self-executing. In that event, "the entire scheme of the constitution" for the particular subject "is for the future-from the time of the adoption of the constitution-and requires legislation to put it in force." Lamoureux, 30 P. at 244-245. Non-self-executing provisions refer to and authorize future legislation and, until such legislation is had, they are without effect. Id. at 245. See also Jennifer Friesen, State Constitutional Law (dth ed.) 7-13, noting that non-self-executing provisions may be unenforceable in court prior to legislative action. Statutes enacted supplementary to and in connection with non-self-executing constitutional provisions define the duty referenced in the constitution and "set forth how the duty is to be performed." Gould Land & Cattle Co., 101 P. at 940. Such statutes are to be construed whenever possible so as to give them effect consistent with the constitution. Burton v. Union Pacific Coal Co., 18 Wyo. 362, 107 P. 391, 396 (1910). Additionally, when interpreting statutes enacted pursuant to non-self-executing constitutional provisions, courts generally defer to the legislature. Williams, The Law of American State Constitutions, 344 (2009).
2. Rules Unique to State Constitutions
[¶98] An important factor distinguishing state constitutions from the federal Constitution is that they are documents of limitation rather than documents granting powers. Williams at 27. We have said of our own state constitution that it is not a grant but a limitation upon legislative power, meaning the legislature may enact any law not expressly or inferentially prohibited by the constitution. Cathcart v. Meyer, 2004 WY *32949, ¶ 45, 88 P.3d 1050, 1067 (Wyo.2004), citing Witzenburger v. State ex rel. Wyoming Community Development Authority, 575 P.2d 1100, 1129 (Wyo.1978) and State v. Snyder, 31 Wyo. 333, 225 P. 1102, 1105 (1924). In other words, we do not look to our constitution to determine whether the legislature is authorized to enact a law, but rather to determine whether our constitution prohibits the legislature's enactment of a law. This plenary power of the legislature is the rule for all purposes of civil government, and a prohibition to exercise a particular power is an exception. Cathcart, ¶ 45, 88 P.3d at 1067, citing State ex rel. Bennett v. Barber, 4 Wyo. 56, 32 P. 14, 16 (1893). This fundamental understanding is expressly declared in our constitution in Article 21, Section 14, which provides: "The legislature shall pass all necessary laws to carry into effect the provisions of this constitution."
[¶99] This Court has expressed unqualified recognition of the plenary power of the legislature since early statehood.
The people of a State, in framing their constitution, committed to the legislature the whole lawmaking power of the State, which they did not expressly or impliedly withhold. Plenary power in the legislature is the rule, for all purposes of civil government, and a prohibition to exercise a particular power is an exception.... [Every subject within the seope of civil government is liable to be dealt with by the legislature.
Barber, 32 P. at 16. It is only when the legislature exercises its plenary power beyond permissive limits that the Court may overturn legislation; otherwise, "the Court has no alternative but to uphold what is done." School Districts Nos. 2, 3, 6, 9, and 10, in the County of Campbell v. Cook, 424 P.2d 751, 759 (Wyo.1967). Thus,
[when a state law is attacked upon the ground that it is in violation of the Constitution, it is presumably valid, and this presumption is a conclusive one, unless in the Constitution ..., we are able to discover that it is prohibited. * * * The lawmaking power of the state, it is said ..., recognizes no restraints and is bound by none, except such as is imposed by the Constitution.
State v. Johnson County High School, 43 Wyo. 494, 5 P.2d 255, 261 (1931), quoting Cooley, Constitutional Limitations (8th ed.) 241.
. APPLICATION OF RULES TO WY OMING CONSTITUTIONAL PROVISIONS
[¶ 100] It is within the framework of the above fundamental rules that this Court must consider the constitutional provisions at issue in this challenge to SEA 0001. Rather than viewing a particular constitutional provision in isolation, we must consider all provisions relating to the same subject matter in pari materia. Barlow, ¶ 18, 301 P.3d at 83. We must determine whether SEA 0001 is a proper exercise of the legislature's plenary power or whether the constitution prohibits it, keeping in mind that the exercise of plenary power is the rule and prohibition the exception. Cathcart, ¶ 45, 88 P.3d at 1067. We begin our analysis with the relevant constitutional provisions.
[T 101] - The framers of the Wyoming Constitution first addressed the subject of education in Article 1, "Declaration of Rights." Section 23 of that article states:
The right of the citizens to opportunities for education should have practical recognition. The legislature shall suitably encourage means and agencies calculated to advance the sciences and liberal arts.
(Emphasis added.) The plain language of this provision indicates the framers recognized in principle that the citizens of the State had a right to educational opportunities and they intended the legislature to act to put that right into practical effect.
[T102] The framers next addressed the subject of education in Article 7, entitled "Education; State Institutions; Promotion of Health and Morals; Public Buildings." Of those matters, the framers focused first on education:
§ 1. Legislature to provide for public schools.
The legislature shall provide for the establishment and maintenance of a complete *330and uniform system of public instruction, embracing free elementary schools of every needed kind and grade, a university with such technical and professional departments as the public good may require and the means of the state allow, and such other institutions as may be necessary.
(Emphasis added.) The plain language of this section indicates the framers intended there to be a system of public instruction, that is, teaching, in the State and that they intended the legislature to provide for the creation and maintenance of that system.
[¶103] The framers again addressed the subject of education in the final section of the last article of the constitution, Article 21, stating:
§ 28. Legislature to provide for public schools.
The legislature shall make laws for the establishment and maintenance of systems of public schools which shall be open to all children of the state and free from sectarian control.
(Emphasis added.) The plain language of this provision indicates the framers intended there to be systems of public schools in the State and that they intended the legislature to provide for the creation and maintenance of those systems.
[¶104] In three separate articles of the constitution, the framers charged the legislature with providing for the creation and maintenance of systems of public schools and a system of public instruction and with encouraging means and agencies to make educational opportunities available in the State.23 The plain language of these provisions leaves no doubt that the framers intended the legislature to have broad responsibility for creating a statewide educational system in Wyoming. Reading the provisions in pari materia, no other conclusion can be drawn.
[¶105] Consistent with the framers' intent, this Court has consistently held that the legislature is in charge of the state's school system. See Powder River Cattle Co. v. Board of County Comm'rs, Johnson County, 3 Wyo. 597, 29 P. 361, 363 (1892), recognizing it is within the province of the legislature to make education a matter of state or county concern, management and control; State ex rel. Wyoming Agricultural College v. Irvine, 14 Wyo. 318, 84 P. 90, 102, 106 (1906), characterizing the legislature's constitutional duty to provide for education as "unrestrained," and "its authority supreme;" Chicago B. & Q. R. Co. v. Byron Sch. Dist. No. 1, 37 Wyo. 259, 260 P. 537 (1927), recognizing that the constitution charges the legislature with providing for a complete and uniform system of public instruction; School District No. 2 in Teton County v. Jackson-Wilson High School Dist., 49 Wyo. 115, 52 P.2d 673, 676 (1935), quoting with approval cases stating that education is subject to the control of the legislature and legislative power with respect to public schools is supreme; Goshen Co. Comm. College Dist. v. Goshen Co. Sch. Dist. No. 2, 399 P.2d 64, 65-66 (Wyo.1965), stating "the legislature has blanket authority and unlimited constitutional power" to provide for the establishment and maintenance of a complete and uniform system of public instruction; Washakie Co. Sch. Dist., 606 P.2d at 320, stating "the legislature has complete control of the state's school system in every respect;" Laramie Co. Sch. Dist. No. One v. Muir, 808 P.2d 797, 802 (Wyo.1991), stating the mandate in Art. 7, § 1 "articulates a sovereign function of the state" and "the method which the legislature has chosen to satisfy the constitutional mandate has been *331the creation of a state department of education, a state board of education, and local school districts;" Campbell Co. Sch. Dist. v. State, 907 P.2d 1238 (Wyo.1995), stating the constitution places with the legislature the duty to provide a quality education in a manner, and at a level, that maintains "a complete and uniform system of public instruction" and a "thorough and efficient system of public schools, adequate to the proper instruction of all youth of the state;" Campbell County Sch. Dist. v. State, 2008 WY 2, ¶ 14, 181 P.3d 43, 48, 51 (Wyo.2008), stating the constitution entrusts the legislature with defining, developing, and implementing a thorough and efficient education system and determining the kind of education Wyoming's children will be afforded.
[T 106] -In addition to the provisions making the legislature responsible for creating and maintaining an educational system in the state, the framers made provision for elected state officers, including a superintendent. Art. 4, which deals with the Executive Department, provides:
§ 11. State officers; election; qualifications; terms.
There shall be chosen by the qualified electors of the state at the times and places of choosing members of the legislature, a secretary of state, auditor, treasurer and superintendent of public instruction, who shall have attained the age of twenty-five (25) years respectively, shall be [al] citizen of the United States, and shall have the qualifications of state electors. They shall severally hold their offices at the seat of government, for the term of four (4) years and until their successors are elected and duly qualified. The legislature may provide for such other state officers as are deemed necessary.
(Emphasis added.) The plain language of this provision demonstrates that the framers intended there to be (in addition to a governor 24) four elected state offices and for the superintendent to be one of those offices. The plain language of § 11 also indicates the framers intended the legislature to have the authority to create other state officers as necessary. In the case of any additional state officers the legislature might find it necessary to create, the framers did not require that they be elected or serve any particular term.
[T 107] Article 4 further provides:
§ 12. State officers; powers and duties. The powers and duties of the secretary of state, of state auditor, treasurer and superintendent of public instruction shall be as prescribed by law.
The phrase "prescribed by law" means by the legislature. State v. Heiner, 683 P.2d 629, 648 (Wyo.1984). See also Mau v. Stoner, 14 Wyo. 183, 83 P. 218, 220 (1905), holding that the phrase "'as may be prescribed by law' refers to and limits all the powers conferred by the section; in other words, pre-seribes how the exercise of these powers may be regulated and limited by the legislature;" Baker v. Paxton, 29 Wyo. 500, 215 P. 257, 267 (1923), holding that the phrase "prescribed by law" confers upon the legislature the power to enact such measures as it deems proper and "whatever method is reasonably adapted to the purpose mentioned may be chosen."25 The plain language of Art. 4, § 12, therefore, indicates that the framers intended the legislature to enact supplemental legislation establishing the powers and duties of the four state offices, including the office of the superintendent, and setting forth how those powers and duties were to be performed.
[¶108] - Article 7 further provides:
*332§ 14. Supervision of schools entrusted to state superintendent of public instruction.
The general supervision of the public schools shall be entrusted to the state superintendent of public instruction, whose powers and duties shall be prescribed by law.
The plain language of the first clause indicates that the framers intended the superintendent to have general supervision of the public schools. The plain language of the second clause indicates that the framers intended the legislature to enact supplemental legislation defining the superintendent's powers and duties of general supervision of the public schools. Art. 7, § 14 requires legislation to put it into effect and is, therefore, not self-executing. Because it is not self-executing, the legislature may act to implement Art. 7, § 14 and may qualify the provision.
[T 109] It is apparent from the above constitutional provisions that the entire constitutional scheme for education spoke to the future. The framers used language like "shall be entrusted," "shall provide for," "shall encourage," and "shall be prescribed," clearly envisioning a state educational system that would evolve over time as the legislature made suitable provision for creating it, putting it into effect and maintaining it. Rather than prohibiting the legislature from acting, the framers clearly intended the legislature to act to put the system into effect and maintain it.
[T 110] It is also apparent from the above provisions that the framers contemplated very different roles for the legislature and the superintendent. In Art. 7, § 1 and Art. 21, § 28, the framers required the legislature to provide for the establishment and maintenance of a system of public instruction and systems of public schools. In contrast, in Art. 7, § 14 they entrusted the function of general supervision of the public schools to the superintendent while requiring the legislature to determine the powers and duties necessary to carry out that function. Clearly, the framers intended the legislature to be responsible for the system or systems related to education while they intended something very different for the superintendent. Had they intended the superintendent's powers and duties to encompass the systems relating to education, they would have said so, just as they did in the provisions addressing the legislature's responsibility. Instead, they entrusted the superintendent with general supervision of the public schools and required the legislature to determine what powers and duties were necessary to fulfill that role.
[T111] At the time the framers were drafting the constitution, the word "general" was defined as: "1. The whole; the total; that which comprehends or relates to all, or the chief part;-[as] opposed to particular." Webster's International Dictionary of the English Language, 618 (1890). The word "supervision" was defined at the time as: "The act of overseeing; inspection; superintendence; oversight." Id. at 1448. Giving the words used in Art. 7, § 14, their plain and ordinary meaning, the constitution can be interpreted to mean the framers intended to entrust the superintendent with oversight of the public schools and for the legislature to determine what powers and duties were necessary to carry out that role. Reading Art. 7, § 14, in pari materia with the other provisions involving education, the constitution can be interpreted to mean the framers intended the legislature to have broad responsibility for the state educational system, including determining the powers and duties necessary to enable the superintendent to oversee the public schools. The question, then, is whether the legislature in SEA 0001 has prescribed the powers and duties of the superintendent so as to enable the office to oversee the public schools. Before turning to that question, it is helpful to place SEA 0001 in context historically with other legislation involving the state educational system and the superintendent.
HISTORY OF LEGISLATION
[T112] Wher the Wyoming Territory was established in 1868, the superintendent was not designated as a territorial office.26 *333The office was not created until the first legislative assembly adopted the laws of the territory in October of 1869. At that time, rather than making it a separate office, the legislative assembly assigned the territorial auditor to serve as ex officio superintendent. 1869 Wyo. Sess. Laws, p. 219. Until 1872, the auditor performed the duties of his office and the duties the legislative assembly assigned to the office of superintendent, which included filing papers received from county school officials, keeping records of the business of the office, general supervision of the public schools, seeing that the school system was put into uniform operation, recommending textbooks, preparing forms, making rules, distributing school laws to the school districts, reporting annually to the legislative assembly concerning the condition of the public schools, distributing school funds among the counties and storing school books and documents in the territorial library. Id. at 220-221. During these years, as remained true well into the next century, the particulars of education and the public schools were handled locally by county and district boards and officials as well as qualified voters in the district who elected school officers and voted on sites for school houses and taxes to support the local schools. Id. at 221-282. Although county superintendents were required to report to the ex offi-cio superintendent and the superintendent was entrusted with general supervision of the public schools, the superintendent had no authority over local boards or officials.
[T113] In 1871, by laws that took effect in 1872, the legislative assembly deleted entirely the provisions relating to the superintendent and for the next two years the office did not exist ex officio or otherwise. 1871 Wyo. Sess. Laws, Ch. 1, p. 105. Without the office of superintendent, the county superintendents reported directly to the governor. Id., Ch. 2. Although the legislature reinstated the office of superintendent effective in 1874, it then assigned the duties of the office ex officio to the territorial librarian. 1873 Wyo. Sess. Laws, p. 289. This was the status of the office until the Wyoming Constitution was ratified in 1889. From 1874 until 1889, the duties of the office remained essentially the same as they were in 1869 except the legislative assembly removed from the ex officio superintendent the responsibility for recommending textbooks and distributing school funds. The ex officio superintendent continued to have general supervision of the public schools. 1876 Compiled Laws of Wyoming, Ch. 108, p. 525.
[¶114] Thus, from 1869 until 1874, the legislative assembly wavered back and forth about whether a superintendent was needed at all and, if so, which territorial office might best serve ex officio in that capacity. The legislative assembly resolved the question in 1874 by assigning the limited duties of the office to the territorial librarian where they remained until statehood fifteen years later. Throughout territorial times, local boards and officials were responsible for managing education and administering the public schools. 1869 Wyo. Sess. Laws, pp. 221-231; see also Terrence D. Fromong, The Development of Public Elementary and Secondary Education in Wyoming: 1869-1917 (1962) (unpublished Ph.D. thesis, University of Wyoming), pp. 21, 158, stating "much of the power for actual maintenance and administration of the local schools was left to qualified voters in the local district" while the ex officio superintendent "was invested with no real power." Under territorial laws, the ex officio superintendent served primarily as a repository for information concerning the public schools and a conduit for information between local school officials and the governor and legislative assembly.
[¶115] With the ratification of the Wyoming Constitution in 1889, the superintendent became one of five state elected offices the powers and duties of which were to be prescribed by law. Art. 4, § 11; Art. 4, § 12. Interestingly, the Act of Cong. August 9, 1888 (25 Stat. 398), which authorized the leasing of lands granted for the university, provided for a leasing board to be composed of the territorial governor, auditor and superintendent. There was no separate office of *334superintendent in 1888 (the territorial Hibrari-an served as ex officio superintendent) and this federal law, which preceded the adoption of the Wyoming constitution by just one year, may have influenced the framers' decision to include the superintendent as one of the state offices.
[¶116] In any event, it is clear from the Journals and Debates of the Constitutional Convention of Wyoming that the framers were in agreement that the legislature would be charged with establishing and maintaining an educational system in the State. Vol. 1 at 98. It is also clear that the framers were not in agreement about whether a separate state office of superintendent was necessary and, if so, what the duties or salary of the office should be. One delegate suggested the president of the university should also serve as superintendent of public instruction. Id. at 464. Another delegate wanted the superintendent's salary limited to $1,500 per year commensurate with the limited duties of the office and suggested that if the legislature chose to increase the duties of the office in the future, it could increase the salary at that point as well. Id. at 464. Still another stated the superintendent should have a salary suitable to the office which, he represented, the convention's education committee foresaw as including traveling to "oversee the whole work of education in the state," promoting "in a general way education in the state," and serving as "the head of education" in Wyoming. Id.
[¶117] Comments of individual delegates cannot be considered as reflecting the intent of the framers as a whole. Barlow, ¶ 45, 301 P.3d at 90. However, it is significant that while none of the delegates questioned giving the legislature authority to provide for a system of public instruction and systems of public schools, their individual views varied widely about the importance and duties of a superintendent of public instruction. The level of disagreement during the debates simply does not support the majority's conclusion that the framers collectively intended an important role for the superintendent or that the office "should be at the helm of the state educational system." In fact, the framers never used the words "system" or "education" in the context of the superintendent. Instead, they used those words when addressing the legislature's responsibilities.
[T118]) Ultimately, the framers resolved their differences by agreeing to the language entrusting the superintendent with general supervision of the public schools and requiring the legislature to define the powers and duties necessary to fulfill that function. Art. 7, § 14. At the same time, they placed with the legislature the responsibility of providing for means and agencies to promote educational opportunities, a system of public instruction and systems of public schools. Art. 1, § 28, Art. 7, § 1, and Art. 21, § 28.
[¶119] Consistent with the constitutional scheme, the legislature has prescribed laws since the beginning of statehood to develop the educational system, including laws establishing the superintendent's powers and duties of general supervision. To illustrate, between 1890 and 1915, the legislature passed laws requiring the superintendent to serve on the state board of charities and reform and state board of land commissioners (1891 Wyo. Sess. Laws, Ch. 37, pp. 166, 168, and Ch. 79, pp. 332-33), work with publishers and school districts to provide free text books to public school students (1899 Wyo. Sess. Laws, Ch. 29, pp. 64-65); appoint members of the legislatively created state board of examiners and meet with the board to issue teachers' certificates (1899 Wyo. Sess. Laws, Ch. 70, pp. 136-137); serve ex-officio on the board of child and animal protection (1907 Wyo. Sess. Laws, Ch. 82, p. 134); revoke teachers' certificates under specified cireumstances (1913 Wyo. Sess. Laws, Ch. 44, p. 35), prepare a course of study including courses specified by the legislature (Id., Ch. 53, p. 45); and prescribe rules for testing students' sight and hearing. (1915 Wyo. Sess. Laws, Ch. 127, pp. 190-91).
[¶120] Alongside the office of superintendent, the legislature throughout the State's history has prescribed laws creating boards, commissions and such other institutions and offices as it has deemed necessary to carry out its responsibilities for encouraging educational opportunities and providing for systems of public instruction and schools. In 1899, the legislature established the board of *335examiners and charged it with preparing and holding teachers' examinations, making teacher recommendations, and meeting annually with the superintendent to issue teachers' certificates. 1899 Wyo. Sess. Laws, Ch. 70, pp. 136-137. Although the legislature required the superintendent to meet with the board of examiners to issue the certificates, the legislature did not make the superintendent a member of the board, which prepared and held the examinations and made recommendations independently of the superintendent. In 1915, the legislature established the school code committee and charged the committee with investigating the needs of the public schools and recommending revisions to the school laws. 1915 Wyo. Sess. Laws, Ch. 157, p 239. The legislature required the superintendent to serve on this committee. As a result of the school code committee's work, the legislature in 1917 created the state department of education, the state board of education and an appointed office of commissioner of education and delegated to each of them duties relating to education, public instruction and the public schools. 1917 Wyo. Sess. Laws, Ch. 120, pp. 201-208.27 That same year, the legislature abolished the board of examiners and transferred its duties to the board of education. Id., p. 204.
[¶121] As the majority points out, one result of the school code committee's work was the promulgation in 1917 of laws that for the first time since territorial days took the responsibility for general supervision of the public schools away from the office of superintendent and entrusted that responsibility to the newly created department of education. 1917 Wyo. Sess. Laws, Ch. 120, pp. 201 and 203. The 1917 law also created a board of education to be "at the head" of the department of education and to "administer the State system." Id. Additionally, the law established the office of commissioner of education to serve as the executive officer of the board of education. Id. Under the law, the superintendent served as an ex officio member of the board of education and had authority to call special meetings of the board. The superintendent also had authority to approve textbooks that were not on the commissioner's approved list. Id., p. 202, 206. The legislature delegated all other duties relating to education, public instruction and the public schools to the department, the board and/or the commissioner. Although the legislature amended the law in 1919 to transfer the duty of general supervision of the public schools back to the superintendent, it retained the department, board and commissioner of education all with responsibilities for the essence of the education system including standards for and certification of teachers and the course of study for students. 1919 Wyo. Sess. Laws, Ch. 127, pp. 180-187. Thus, since early in the state's history, the legislature has distributed substantial duties relating to education and the public schools to entities and officials other than the superintendent.
[¶122] The majority makes much of the fact that the legislature in 1919 not only transferred general supervision of the public schools back to the superintendent but charged the office (for the first time in the State's then twenty-nine year history) with administering the state system and exercising general control of the public schools. The majority concludes this is consistent with *336Art. 7, § 14, in which, the majority asserts, the framers charged the superintendent to "administer the statewide system of education." This conclusion is not supported by the text of the constitution. The framers did not use the word "administer," nor did they entrust the superintendent with any authority over "the statewide system of education." Again, the words "education" and "system" do not appear in any provision involving the superintendent. That the framers knew how to use those words is evident in Art. I, § 23, Art. 7, § 1 and Art. 21, § 28 in which they made the legislature responsible for providing opportunities for "education" and for providing a "system" of public instruction and "systems" of public schools. Similarly, that the framers knew how to use the word "manage" is reflected in Art. 7, § 17, in which they charged the legislature with providing by law for the "management" of the university by a board of trustees. The fact that the framers did not use these words when providing for the office of superintendent has meaning.
[¶123] It is also important to note that when the legislature transferred general supervision of the public schools back to the superintendent in 1919, it did not designate the office of superintendent to be "at the head" of the department of education. While the 1917 law designated the board of education as the head of the department, the legislature in 1919 took the language concerning "the head" of the department out of the statute. The deletion of this language suggests a specific intention on the part of the legislature not to place the superintendent at the head of the department of education.
[¶124] Contrary to the majority's conclusion, the 1919 legislation shows nothing more than the legislature's belief that it could not assign "general supervision of the public schools" to someone other than the superintendent. The plain language of the constitution and the historical record demonstrate that the legislature clearly is authorized to define, and throughout the State's history has defined, what constitutes the function of "general supervision of the public schools" and has assigned those duties to the superintendent while assigning the essence of education, public instruction and the public schools to an array of other legislatively created entities and offices, as authorized by Art. 1, § 28 ("the legislature shall suitably encourage means and agencies calculated to advance" education) and Art. 4, § 11 ("the legislature may provided for such other state officers as are deemed necessary").
[T125] Moreover, even as it assigned the task of "administer[ing] the state system" to the superintendent in 1919, the legislature required the board of education to assist in prescribing policies and recommending rules for the administration of education in the State. Id., pp. 180, 183. Thus, the superintendent was not solely in control of administering the state system. Additionally, while giving the superintendent "general control" of the public schools, the legislature gave the board of education the power to prescribe standards regulating the general course of study in public schools, provide for the grading and standardization of public schools, prescribe reading courses for teachers and prescribe rules for administering the laws governing certification of public school officials and teachers. Id., pp. 181, 188. These duties constituted the essence of the educational system. Although the superintendent had a voice by virtue of membership on the board of education, the superintendent was never solely in control of the public schools just as the office never solely administered the system and was not the "head" of the department of education.28
*337[T 126] By 1920 the means the legislature had chosen to satisfy the mandate given to it by the framers was to create a state department of education, state board of education and commissioner of education and distribute tasks associated with education and the pub-lie schools among them and the superintendent. In some cases, the responsibilities of one office or entity intertwined with those of another. As a practical matter, however, the county superintendents and district boards remained very much in control of educational matters on a local level.
[T127] Over the course of subsequent decades, as the task of providing adequate and equal educational opportunities and a complete and uniform system of public instruction and systems of public schools became increasingly challenging, the legislature assigned more and more duties to the superintendent and the board of education. At the same time, the legislature created boards, commissions, task forces, councils and other entities and assigned each of them tasks relating to education and the public schools. Some of those tasks were managerial. Others were administrative, Still others gave the particular board or commission "control" over some aspect of education, public instruction or public schools. The legislature required the superintendent to serve on some of those boards and not on others. The legislature also restructured the state education system several times and assigned, transferred and re-assigned responsibilities for education and the public schools to the department of education, board of education, superintendent, commissioner of education {until the office was abolished in 1959), county superintendents (until they were abolished in 1969) and the numerous boards, commissions and other entities it has created in its effort to satisfy the constitutional mandate.29
[¶128] In 1951, the legislature created the community college commission and delegated authority to it to address the needs of *338the community colleges. 1951 Wyo. Sess. Laws, Ch. 14, p. 316. In 1959, the legislature created the Wyoming statute revision committee and charged it with revising the school laws. Id., Ch. 169, p. 231. The legislature required the superintendent to serve on the community college commission but did not make the superintendent a member of the statute revision committee. In 1959, the legislature abolished the certification division of the board of education and transferred its duties, some to the superintendent and some to the board of education. 1959 Wyo. Sess. Laws, Ch. 109, p. 123.
[T 129] -In 1969, as a result of the work of the Wyoming statute revision committee, the legislature enacted the Wyoming Education Code of 1969, the first major restructuring of the state system since 1919. 1969 Wyo. Sess. Laws, Ch. 111, p. 148. It provided for
a separate and distinct ... state department of education which shall consist of the state superintendent, the state board, and such divisions ... as the state superintendent with the approval of the state board shall determine necessary to assist him and the state board in the proper and efficient discharge of their respective duties.
Id., Section 7, p. 149. Thus, the 1969 Code retained a division of duties pertaining to education between the department of education, board of education and superintendent. It further provided:
The general supervision of the public schools shall be entrusted to the state superintendent who shall be the administrative head and chief executive officer of the department of education.
Id., Section 9, p. 149. With this provision, the legislature for the first time in the State's seventy-nine year history designated the superintendent as the head and chief executive officer of the department of education. Although the 1919 law charged the superintendent with administering the state system of public schools, the legislature had never before designated the office as being the head of the department. In fact, from 1919 until 1969, no office or entity was designated as head of the department. Rather, the legislature during those years distributed duties relating to the department to the board of education, superintendent, commissioner and such other offices and entities as it deemed necessary to create. For most of the state's history, therefore, the superintendent was not the head of the department.
[¶ 130] The legislature also in 1969 assigned other duties to the superintendent and the board of education 30 and abolished the office of county superintendent, which had played such a significant role in the public school system since territorial days. Id., p. 192. The legislature assigned the *339tasks previously assigned to the county superintendents to the district boards of trustees and county treasurer. Id., Ch. 9, See. 176, p. 198. The legislature also in 1969 made the superintendent an ex officio nonvoting member of the board of education. Id., p. 150.
[¶131] Since 1969, the legislature has continued to divide responsibilities for education and the public schools between the board of education, the superintendent and such other boards and commissions as it has deemed necessary to establish and meet the constitutional mandate to make education available and maintain a system of public instruction and schools. In 1980, in response to this Court's holding in Washakie County Sch. Dist., 606 P.2d 310 that the State's system of financing public education was unconstitutional the legislature revised the school finance statutes. 1983 Wyo. Sess. Laws, Ch. 136, p. 387. The revisions required the board of education with the advice of the superintendent to adopt rules for carrying out the purposes of the revised statutes. Id., p. 390. The legislature also required the superintendent and board of education to report annually to the legislature and governor concerning the operation of the foundation program. Id., p. 391. The legislature charged the superintendent with determining the tentative allotment of foundation funds to which each district was entitled. Id., p. 398. The board of education was required to adopt rules for the distribution of foundation funds. Id.
[¶132] In 1987, the legislature charged the board of education with among other duties establishing "policies for public education in this state consistent with the Wyoming Constitution and statutes" and authorized it to promulgate rules necessary to implement its responsibilities under the 1969 Code. 1987 Wyo. Sess. Laws, Ch. 190, p. 499.31 In 1988, the legislature established a task force to evaluate the system for providing services to preschool handicapped children. 1988 Wyo. Sess. Laws, Ch. 97, p. 260. Although the legislature required the superintendent to serve on the task force, a chairperson was to be selected from among four legislative members of the task force. Id. In 1991, the legislature created the state advisory council for innovative education and charged it with determining distributions from the state education trust fund to public schools and other institutions. 1991 Wyo. Sess. Laws, Ch. 169, p. 385. Again, the superintendent was made an ex-officio member of the council but is not the head of it. Id., p. 887. Two years later, the legislature created the Wyoming professional teaching standards board and gave it the authority to determine standards for teacher certification. 1993 Wyo. Sess. Laws, Ch. 217, p. 628. The superintendent and the governor appoint the members but the superintendent does not serve on the board. In 1994, the legislature created the postsec-ondary education planning and coordination council to develop goals for postsecondary education and perform additional duties related to enhancing opportunities for quality postsecondary education. 1994 Wyo. Sess. Laws, Ch. 7, p. 7. Today, the superintendent serves as vice-chair of the council.
[¶133] In the seventeen years that passed between this Court's 1980 ruling in Washakie, 606 P.2d 310, and the 1997 gener*340al session, the legislature made significant changes in education law in an effort to bring the state system into conformity with the constitution. Those changes brought ever increasing demands on the board of education and superintendent and led to the creation of new boards to assist in meeting those demands. When in Campbell I, this Court again found Wyoming's education laws unconstitutional the legislature convened a special session and attempted to address the problems by amending the Education Act. 1997 Wyo. Special Sess. Laws, Ch. 3, p. 4.
[¶134] During the special session, the legislature prescribed laws requiring the superintendent to collect information, develop recommendations and report back on a multitude of issues. 1997 Wyo. Special Sess. Laws, Ch. 8, pp. 12-15, 19, 22. The legislature also imposed new duties on the board of education. Id., pp. 28-24. Additionally, the legislature created a statewide design team to investigate and implement the statewide student assessment conducted by the superintendent on school district expenditures for children with disabilities. Id., pp. 16-17.
[¶135] In 1998, the legislature amended the statutes relating to school facilities to move some of the duties from the department of education to the superintendent. For example, the legislature required school districts to apply to the superintendent for capital construction grants or loans and required the superintendent to review and evaluate the applications and submit prioritized recommendations to the state loan and investment board. The legislature also required the superintendent to report to the legislature on facilities identified as inadequate, establish uniform statewide standards for the adequacy of school facilities and conduct a comprehensive assessment of the adequacy of school facilities 1998 Wyo. Sess. Laws, Ch. 58, pp. 527-530. To assist the superintendent, the legislature created the capital construction advisory group. Id., p. 531.
[¶136] In 1999, the legislature further amended the school capital construction statutes to require the superintendent to report to a joint legislative committee the immediate statewide capital construction needs; districts with facilities identified as inadequate; districts not in compliance with items certified in their application for assistance; and, by the end of each year, progress being made under the school capital facilities system. 1999 Wyo. Sess. Laws, Ch. 170, p. 377-378. Additionally, the legislature required the superintendent to submit annually to the governor and joint committee a list of all new projects eligible for state capital construction assistance, determine whether applications for assistance met specified criteria, promulgate rules for submission of applications in emergencies and forward such applications to the governor. Id., pp. 382-84. The legislature designated the office of state lands to provide assistance to the superintendent in implementing these provisions. Id., p. 384. The legislature also required the superintendent to prepare and submit to the governor a recommended budget for school capital construction financing. Id. Upon appropriation by the legislature from the school capital construction account, the superintendent was required to make expenditures for assistance, expend the proceeds of state revenue bonds, and provide capital construction financing for emergencies. Id., p. 385. In order to ensure the availability to the school districts of adequate facilities, the superintendent was also authorized to lease land, buildings, equipment or other capital assets from the nonprofit corporation approved by the state building commission. Id., p. 386.
[¶137] The extensive duties the legislature assigned to the superintendent in the late 1990s for matters involving school facilities was unprecedented in Wyoming history and was not a result of any constitutional directive that the superintendent be in charge of school facilities. Rather, it was a direct result of this Court's rulings in Was-hakie and Campbell I. In those cases (and the many others cited in paragraph 105 of this dissent), the Court held that the legislature had the duty to provide for education in every respect. At that time, the method the legislature chose to carry out the task was to impose additional duties on the superintendent while simultaneously creating the capital construction advisory committee and directing the office of state lands to assist the *341superintendent with specified tasks. When it became clear in 2002 with the issuance of Campbell II that the method it had chosen was not working, the legislature created the school facilities commission and charged it with a multitude of tasks relating to school facilities.32
[¶138] Just as it did in 1917 when it established the department, board and commissioner of education and delegated duties to them rather than to the superintendent, the legislature in 2002 established the school facilities commission and its director and delegated duties to them, some of which had been previously assigned to the superintendent. Although the legislature required the superintendent to serve as an ex-officio nonvoting member of the commission, it did not place the superintendent in charge of the commission. The legislature spent over $2.5 billion under this process without involvement of the superintendent. Wyo. Sch. Facilities Dep't., 2018 Ann. Rep. & 2015-16 Biennial Budget Request to the Governor, Sch. Facilities Comm'n & Select Comm. on Sch. Facilities (2018).
[¶139] If the majority is correct that the framers intended the superintendent to be the administrative head of all aspects of education in the state, the legislature's creation in 2002 of the school facilities commission with its own director is unconstitutional. Similarly invalid is legislation creating a statewide task force to measure student progress and investigate, assemble and recommend accountability processes to assist state efforts in addressing education accountability requirements of the No Child Left Behind Act (2008 Wyo. Sess. Laws, Ch. 164, p. 443; Id., Ch. 208, p. 552); designating the board of education and later the department of education as being responsible for private school licensing (2006 Wyo. Sess. Laws, Ch. 34, p. 67); creating a distance education task force (Id. Ch 147, p. 842); requiring the governor to enter into negotiations with the Eastern Shoshoni and Northern Arapaho councils to determine the appropriate contractual arrangements for providing education programs and services addressing Indian students at risk of failure in school (/d., Ch. 200, p. 478). Yet each of these laws had been passed in 2008 when this Court in Campbell County School District v. State, *3422008 WY 2, 181 P.3d 43 (Wyo.2008) upheld the state system as constitutional and said:
The Wyoming constitution entrusts the Wyoming legislature with defining, developing and implementing a thorough and efficient education system. The legislature, in reliance upon research and information from its agencies, consultants, local school districts, educators and parents, enacted statutes to correct the deficiencies in the state school system. Some of those statutes produced legitimate legal challenges. We issued significant decisions in 1995 and 2001 clarifying the constitutional mandate to be met by legislation. Since then, and continuing today, the legislature has generously responded to our decisions and its constituency by developing and refining a comprehensive, sophisticated system that meets the complex demands of delivering a thorough and efficient education to the individualized needs of Wyoming students in the 21st century.
[[Image here]]
This Court is satisfied that the legislature has in place a thorough and efficient educational structure funded from state wealth as required by our state constitution.
Id., ¶¶ 2, 4, 181 P.3d at 48.
[¶ 140] Since this Court's ruling, the legislature has continued to prescribe laws designed to develop and refine "a comprehensive, sophisticated system that meets the complex demands of delivering a thorough and efficient education to the individualized needs of Wyoming students in the 21st century." Id., ¶ 2, 181 P.3d at 48. Notably, in 2011, the legislature reorganized the school facilities commission by creating a school facilities department under the supervision of the commission. 2011 Wyo. Sess. Laws, Ch. 2, p. 3. The department consists of a director who is appointed by and serves at the pleasure of the governor with the advice and consent of the senate. Id. The director is the chief administrative officer of the department with general supervision and control of all activities and employees of the department. Id., pp. 8-4.
[T141] Also in 2011, the legislature passed the education accountability act. Id., Ch. 184. It required the board of education to implement and enforce the accountability system and require school district adherence to the system. Id., p. 496. The legislature created a select committee on statewide education accountability consisting of members of the senate and house and provided for an advisory committee to assist the select committee. Id., p. 500. The superintendent does not serve on the committee and appoints only one of its twelve members. Id., pp. 500-501. The act requires the superintendent (and the board of education) to perform various duties; however, the superintendent clearly does not serve as the administrative head under the act. In 2012 amendments to the education accountability act, the legislature required the board of education to compile, evaluate and determine target levels for school performance ratings, establish and administer a progressive multi-tiered system of support, intervention and consequences to assist schools, describe the performance of each school and establish a reporting system, annually review the statewide education accountability system and report annually to the legislature. Id., Ch. 101, pp. 328-333. The legislature charged the superintendent with taking action based upon system results and reporting annually to the board of education on the progress of schools in meeting annual goals. Id., pp. 330, 332. The legislature created the education accountability professional judgment panel to assist the board of education in preparing its report. Id., p. 342. The superintendent does not serve on the panel.
[¶142] It is within this historical context that the legislature passed SEA 0001. See Appendix 1, State of Educational System Prescribed by the Legislature depicting the responsibilities of various entities for education since statehood. We turn now to address the Act and to the question whether it is constitutional.
CONSTITUTIONALITY OF SEA 0001
[¶143] In considering the challenge to the constitutionality of SEA 0001, we must *343proceed with great caution, examine the question in every possible aspect and not declare the Act invalid unless its invalidity is beyond reasonable doubt. Cahill, 75 P. at 442. We must begin with the presumption that it is constitutional and may not hold it otherwise unless that conclusion is unavoidable. Merbanco, ¶ 32, 70 P.3d at 252. Because we have concluded that Art. 7, § 14 is not self-executing, we must if possible construe the legislation enacted supplementary to it in a manner consistent with the constitution and may defer to the legislature. Burton, 107 P. at 396; Williams at 344. We also must be mindful of the legislature's plenary power, recognizing that the exercise of that power is the rule and prohibition the exception. Cathcart, ¶ 45, 88 P.3d at 1067.
[¶144] SEA 0001 expressly entrusts the superintendent with general supervision of the public schools and authorizes the office to adopt rules and regulations to enable it to effectively carry out that duty. Wyo. Stat. Ann. § 21-2-201. Thus, the legislature has given the superintendent the power to make rules to satisfy the role the constitution entrusts to the office. Although the legislature has delegated numerous duties to the department, the board and director of education and the superintendent may not adopt rules in the areas delegated to them, no other entity or office is entrusted with general supervision of the public schools. Likewise, the superintendent is the only office that can adopt rules enabling it to generally oversee the public schools from a statewide perspective.
[T 145] The current law also requires the superintendent to report annually to the legislature "on the general status of all public schools." The legislature specified that the report must address "the quality of education including any proposed improvement to address any shortfalls, the relevance of education, the measurement of achievement of educational goals, the improvement of learning and any suggested innovations in education." The topics the legislature has required the superintendent to address in the report provide guidance as to what "general supervision of the public schools" means. In order to prepare the report, the superintendent must know what the public schools are doing, whether they are meeting educational goals and how learning might be improved. The superintendent also must have an understanding of how the state's educational system is responding to a rapidly changing world and keep abreast of new ideas and methods in education. The knowledge and awareness the superintendent is required to have can only be gleaned by general (statewide) supervision (oversight) of the public schools.
[¶146] The law also enables the superintendent to provide oversight by requiring the office to identify professional development needs for public schools and teachers statewide, establish a plan to address those needs, contact expert assistance and conduct annual workshops to provide professional development to teachers and the public schools. Involvement in the professional development of teachers and public schools across the state is a hugely important piece of overseeing the public schools. The other duties the legislature assigned to the superintendent-implementing the teacher of the year program and working with school districts on the use of seclusion and restraint, protocols for addressing head injuries and safe storage and disposal of hazardous substances are also significant pieces of the statewide oversight function.
[¶147] In addition to these duties, the superintendent under the SEA 0001 retains duties prescribed by the legislature in prior years, including the duty to make budget requests, report to the governor each fiscal year concerning the department of education's programs, objectives, activities and condition and recommend legislation concerning education and appropriations for educational activities. Section 21-2-806. Additionally, as has been the case since 1917, the current law assigns the superintendent the task of serving on the board of education (§ 21-2-801). As a member of that board, the superintendent has a voice in the many responsibilities the legislature has assigned to it.33
*344[¶148] SEA 0001 also continues to require the superintendent to serve on a wide array of other boards and commissions including the community college commission (§ 21-18-20134), advisory council for innovative education (§ 21-22-1038), education planning and development council (§ 21-16-601), school facilities commission (§ 21-15-1183) and university board of trustees (§ 21-17-203). As a member of these boards and commissions, the superintendent is intimately involved in the duties the legislature has assigned to them. The superintendent also appoints with the governor members of the professional teachings standard board and, like the other state offices, serves on the board of land commissioners. Wyo. Const. Art. 18, § 8; Wyo. Stat. Ann. § 86-2-101.
[¶149] Given the above powers and duties provided to the superintendent, SEA 0001 is vastly different from the 1917 law the majority suggests was unconstitutional. Not only does SEA 0001 entrust the superintendent with general supervision of the public schools and authorize the office to adopt rules to effectuate that charge, which the 1917 law clearly did not, it also requires an annual report to the legislature that demands knowledge of the public schools that can only be obtained by knowing how they are performing. The report also requires the superintendent to be knowledgeable about innovations in education so as to be able to make recommendations for improvement. The Act further requires the superintendent's involvement in professional development in the public schools. Additionally, unlike in 1917 when the superintendent had virtually no duties other than serving on the board of education and the authority to call board of education meetings and approve textbooks not otherwise approved, the superintendent currently is required to serve on a wide array of boards and commissions in addition to the board of education, giving the office a unique statewide perspective of the public schools across the state and distinctive ability to oversee them. Under SEA 0001, the superintendent also continues to be required to make budget requests and recommend legislation and appropriations.
[¶ 150] When all of the duties and responsibilities of the superintendent are taken into account, SEA 0001 cannot fairly be said to marginalize the office and leave it an empty shell. Rather, the superintendent retains significant supervisory powers over the public schools across the state and is the only office charged with generally overseeing them. Although SEA 0001 transfers many duties to the director of education, as numerous other statutes have done over the years, it does not take away from the superintendent the essential role the framers intended the office to have. The legislation satisfies the constitutional mandate to the legislature *345to define the superintendent's powers and duties to generally supervise the public schools.
[¶151] If the presumption that the 2018 Act is constitutional is applied and all doubts are resolved in favor of that presumption as our jurisprudence directs, this Court must uphold the Act. The legislature has properly exercised its plenary power to enact laws supplementary to Art. 7, § 14, defining the superintendent's duties and "how such duties are to be performed." Gould, 101 P. at 940. The challengers in this case have not established that no set of cireumstances exists under which SEA 0001 would be valid. The majority's conclusion that SEA 0001 is unconstitutional is not "clear, palpable, unavoidable or beyond a reasonable doubt" because, as the foregoing discussion demonstrates, the relevant constitutional provisions ean be read together in a manner that results in upholding the Act. Merbanco, 70 P.3d at 252. Resolving all doubts in favor of constitutionality, this Court is duty bound to uphold the Act.
SUPPORTING CASES FROM OTHER STATES
[¶152] In concluding that SEA 0001 is constitutional, we have considered cases from other courts that have reached similar results when interpreting their constitutions. In Board of Education v. Booth, 984 P.2d 639, 646 (Colo.1999), the Colorado Supreme Court considered the first clause of the Education Article in the Colorado Constitution, which reads: "The general supervision of the public schools of the state shall be vested in a board of education whose powers and duties shall be as now or hereafter prescribed by law." Id. The court said:
The primary definition of the term "general" is "involving or belonging to the whole of a body, group, class, or type: applicable or relevant to the whole rather than to a limited part, group, or section." Webster's Third New International Dictionary 944 (1986). During the constitutional convention, the framers specifically amended the Education Clause to describe the State Board's supervision as "general" in nature. See Proceedings of the Constitutional Convention: Colorado 1875-1876, at 853 (1907). "Supervision," in turn, typically denotes "direction, inspection, and critical evaluation." Webster's 2296. Therefore, our definition begins with the presumption that the framers intended the State Board to provide direction, inspection, and critical evaluation of "the whole" in the sense of contributing a statewide perspective to decisions affecting public schools. This expectation is reflected in an election process that ensures statewide representation on the board. See Colo. Const. art. IX, 1(1); 22-2-105(1), 7 C.R.S. (1998) (providing for election of a member of the State Board from each congressional district).
Our understanding of "general supervision" is supported by the territorial legislature's use of the phrase at the time of its adoption into the Colorado Constitution. See Marshall v. School Dist. RE # 3 Morgan County, 191 Colo. 451, 453, 553 P.2d 784, 785 (1976) (relying on contemporaneous legislation to inform an understanding of the framers' intent regarding student access to free textbooks). Prior to statehood, the Territory of Colorado did not have a state board of education. Rather, it had a Territorial Superintendent of Public Instruction, County Superintendents for each county, and local boards of directors for individual districts. A primary duty of the Territorial Superintendent was "general supervision of all the County Superintendents and of all the public schools of the Territory." An Act to Amend, Revise and Consolidate the Acts Relating to Public Schools, see. 3, 1876 Colo. Sess. Laws, 127, 128. Specific duties of the Territorial Superintendent included annual reports to the governor and legislative assembly, distribution of laws and regulations to the county superintendents, and distribution of any forms or certificates that the county superintendents were required to complete. See id.
Following statehood, the General Assembly continued to describe the State Superintendent as having "general supervision." In 1877 it elaborated on the Superintendent's characteristic responsibilities:
He shall, on or before the tenth day of December, in every year preceding that in *346which shall be held a regular session of the general assembly, report to the governor the condition of the public schools ... with such suggestions and recommendations relating to the affairs of this office, as he may think proper to communicate. It shall be his duty to visit annually such counties in the state as most need his personal attendance, and all counties, if practicable, for the purpose of inspecting the schools, awakening and guiding public sentiment in relation to the practical interests of education, and diffusing as widely as possible, by public addresses and personal communication with school teachers and parents, a knowledge of existing defects, and of desirable improvements in the government and instruction of schools.
Colo. G.L. 2456, 10 (emphasis added). This enumeration indicates that general supervision required, first and foremost, that the superintendent serve as an intermediary between the state government and local authorities regarding the status of the public education system as a whole. He was required to inform the governor and the legislature regarding the condition of public education and to make recommendations for its improvement. In addition he was required to disseminate to public schools, his "knowledge of existing defects, and of desirable improvements." Id. Therefore, "general supervision" implied both descriptive and prescriptive roles. The superintendent served as a conduit for information regarding the school system's present state and as a source of ideas, recommendations and aspirations for its improvement.
We conclude that, pursuant to article IX, section 1(1), the constitutional framers contemplated general supervision to include direction, inspection, and critical evaluation of Colorado's public education system from a statewide perspective, that they intended the State Board to serve as both a conduit of and a source for educational information and policy, and that they intended the General Assembly to have broad but not unlimited authority to delegate to the State Board "powers and duties" consistent with this intent. Colo. Const. art. IX, 1(1).
[¶153] As in Booth, the framers of the Wyoming Constitution intended the superintendent, pursuant to Art. 7, § 14, to serve as a conduit of and source for educational information and policy and intended the legislature to have broad but not unlimited authority to delegate the superintendent's powers and duties consistent with this intent. Although not significantly different from the definition the Colorado court gave the words in Booth, the definition we apply to the words "general supervision" at the time Wyoming's constitution was ratified supports the conclusion that the framers contemplated the office would have oversight of the public schools on a statewide basis. Additionally, as the California court did in the following case, we conclude the framers never intended the superintendent to be in control of education or to prohibit the legislature from defining the general supervisory powers and duties of the office.
[¶154] In State Board of Education v. Honig, 13 Cal.App.4th 720, 16 Cal.Rptr.2d 727 (Cal. Ct. of App. 3rd Dist.1998), the California superintendent challenged the constitutionality of the legislature's designation of the state board of education as "the governing and policy determining body" of the department of education. Id. at 749, 16 Cal.Rptr.2d 727. He argued the framers of the state constitution intended the superintendent to be in charge and control of the public school system and department of education and to limit the legislature's plenary authority to define the duties of the superintendent. Id. at 749-50, 16 Cal.Rptr.2d 727. He relied on language in the constitution requiring the superintendent to "enter upon the duties of his office" which he argued were already in place in the political code adopted prior to the constitution. He also relied on the constitutional debates which showed proposed amendments to replace the superintendent with an elected board of education were unsuccessful. The superintendent argued that the delegates' acceptance of the provision authorizing the holder of the office to "enter upon the duties of his office" and rejection of the proposed amendments to replace the superintendent with a board of education showed the framers intended to deny the *347legislature authority to enact any law reducing the superintendent's duty to head the department of education and lead the public school system.
[T 155] The Court rejected the argument, holding "[alithough the [superintendent] is a constitutional officer whose office cannot be extinguished by the Legislature, the powers and duties of that office may, and have been, increased and diminished by the Legislature under its plenary authority." In reaching this result, the court applied three well-established rules of constitutional construction: 1) as the law-making authority of the state, the legislature may exercise any and all legislative powers not expressly or by implication denied to it by the constitution; 2) if there is any doubt as to the legislature's power to act it should be resolved in favor of the action; and 3) where a constitutional provision may have either of two meanings and the legislature has adopted one, its action should be upheld unless it can be positively and certainly said to be unconstitutional. Id. at 751, 16 Cal.Rptr.2d 727. Finding that the constitution did not expressly or by implication deny the legislature power to define the superintendent's duties, any doubt should be resolved in favor of the legislation, and the statute designating the board of education as the governing and policy determining body of the department was not positively and certainly opposed to the constitution, the court upheld the statute.
[T 156] The constitutional provisions at issue in Honig were different from those at issue here. The California constitution did not specify that the superintendent was entrusted with general supervision of the public schools but only that the superintendent shall enter upon the duties of the office. Both constitutions, however, provided that the superintendent's duties "shall be pre-seribed by law." The California court concluded the words "shall enter upon the duties of the office" did not "create a right to take charge of and be in control of the public school system and the Department by virtue of [the] office alone." Id. at 750, 16 Cal.Rptr.2d 727. We likewise conclude the words "shall be entrusted with general supervision of the public schools" did not create a right to be in charge or control of all aspects of education in Wyoming. When read in pari materia with the other constitutional provisions requiring the legislature to provide opportunities for education, systems of public instruction and schools and pre-seribe the superintendent's powers and duties, and when the proper rules of interpretation are applied, Art. 7, § 14 does not grant the superintendent such sweeping authority. Even if it were susceptible to that interpretation, which we conclude it is not, the legislature long ago adopted a different interpretation when it created the department of education and board of education and began the task of dividing the duties necessary to providing the opportunity for education and a complete system of public instruction and schools. Though not conclusive, legislative interpretation of the constitution is entitled to great weight. Hopkinson v. State, 664 P.2d 43, 64 (Wyo.1983), citing Coronado Oil Co. v. Grieves, 603 P.2d 406 (Wyo.1979); State ex rel. Irvine v. Brooks, 14 Wyo. 393, 418, 84 P. 488 (1906). It cannot be said that the legislature's interpretation of Art. 7, § 14 is positively and certainly unconstitutional. Rather it is a proper exercise of the legislature's plenary power to address the needs of an educational system that has evolved over more than one hundred years and become ever more complex.
[¶157] One additional case not mentioned in the majority opinion warrants discussion although it did not involve a superintendent. In Yelle v. Bishop, 55 Wash.2d 286, 347 P.2d 1081 (1959), the state auditor challenged the constitutionality of legislation establishing a new budget and accounting system for state government and transferring certain auditing duties from his office. He argued the transferred duties were historically inherent, implied constitutional duties of the office of state auditor which could not be transferred by the legislature. The state constitution provided in Art. III, § 20:
... The auditor shall be auditor of public accounts, and shall have such powers and perform such duties in connection therewith as may be prescribed by law....
[T158] The court held the legislation did not violate the constitution, stating:
*348the words 'in connection therewith' relate directly to his duty as auditor of public accounts to be fixed by the lawmaking body; that his powers and duties as auditor, by this language, are within the exclusive discretion of the legislature, which may be fixed, enlarged or diminished by that body at any time.
Yelle, 347 P.2d at 1086. Stating that the Washington constitution is a limitation upon the powers of the legislature instead of a grant of powers, and "so far as the power of the legislature is not limited by the constitution it is unrestrained", the court concluded Art. III, § 20 could not reasonably be interpreted as limiting the legislature's powers in light of the framers affirmative direction that the powers and duties of the state auditor shall be as prescribed by law. Id. at 1087.
[¶159] Yelle is distinguishable from the present case in that the Washington constitution provided for the abolishment of the office of state auditor and the court relied in part on that provision in concluding the office had only statutory powers. Id. However, the court's primary focus was Art. III, § 20, requiring the auditor to serve as auditor of public accounts and have such powers and duties "in connection therewith" as may be prescribed law. It was this language that the court interpreted to mean the legislature had exclusive discretion to fix, enlarge or diminish the auditor's powers and duties.
[¶160] Article 7, § 14 of the Wyoming constitution similarly entrusts the general supervision of the public schools to the superintendent while requiring the powers and duties of the office to be prescribed by law. In light of the framers' affirmative directive that the superintendent's powers and duties to generally supervise shall be prescribed by law, we conclude the legislature has exelusive discretion to fix, enlarge or diminish those powers and duties. As long as the superintendent retains general supervision of the public schools, which is the case under SEA 0001, the legislature's delegation of duties involving education must be upheld as a proper exercise of its plenary power.
CASES CITED BY THE MAJORITY
[¶161] The cases the majority relies on to support its holding are distinguishable. Hudson v. Kelly, 76 Ariz. 255, 263 P.2d 362 (1953) involved an act creating a department of finance, assigning to the department all of the duties of the state auditor and stripping the state auditor of what the court called the inherent duties of his office. In concluding the act was unconstitutional, the court stated:
Under our system of government, and of the state governments of the United States . the offices of governor, secretary of state, state auditor, state treasurer and attorney general, have had a well-understood meaning and [stature]. They are words of long antiquity and in reference to offices occupied by the officers at common law.
Id. at 365. The court went on to conclude that the duties of the office of state auditor at common law were those of auditing, adjusting and settling the amount of claims against the state payable out of state funds. Id. at 366. The court stated, "From the creation of the office to statehood [the office of state auditor] retained its original status as a free and independent executive office, to audit the accounts of the state." Because the statute at issue essentially transferred the auditor's inherent powers and placed the auditor under the supervision of the new commissioner of finance, the court held it unconstitutional.
[¶162] Notably absent from the Arizona court's list of offices existing at common law and having a well-understood meaning and stature is the office of superintendent. Moreover, unlike the office of auditor in Arizona, the office of superintendent in Wyoming did not retain from its creation in 1869 to statehood the status of a free and independent executive office. To the contrary, the office did not exist when the territory was established, then existed ex officio for two years, then did not exist at all for another two years ouly to be re-established again in an ex officio capacity for the fifteen years until statehood at which point the need for the office was still in question at the constitutional convention. Additionally, unlike the statute at issue in Hudson, SEA 0001 does not place the superintendent under the su*349pervision of the commissioner of education and does not denude the office of its general supervisory role.
[¶163] Wright v. Callahan, 61 Idaho 167, 99 P.2d 961 (1940) is similarly distinguishable from the present case. As in Hudson, the office at issue in Wright was the state auditor, the statute under consideration created an office of state comptroller and the question was whether it improperly transferred to the comptroller powers and functions belonging to the constitutionally created office of auditor. In finding the statute unconstitutional, the court concluded it took from the state auditor duties which were vested in the territorial controller and, with the adoption of the state constitution, impliedly vested in the state auditor. The legislature could not, the court said, vest in the statutorily created comptroller powers and duties the constitution had already affixed to the auditor's office.
[T164] As with Hudson, Wright reached the conclusion it did based in part upon the fact that the office of auditor retained certain characteristics from its creation until the constitution was adopted-a fact that is not true of the office of superintendent in Wyoming. Additionally, unlike the statute in Wright, which apparently transferred the ability to audit the state's accounts from the auditor to the comptroller, SEA 0001 does not transfer general supervision of the public schools to the director of education. The other cases cited by the majority in support of its position-State ex rel. Mattson v. Kiedrowski, 391 N.W.2d 777 (Minn.1986), Thompson v. Legislative Audit Comm'n, 79 N.M. 693, 448 P.2d 799 (1968) and American Legion Post No. 279 v. Barrett, 371 Ill. 78, 20 N.E.2d 45 (1939)-likewise involved the office of treasurer or auditor and statutes removing the core duties of the offices. They are not controlling of the issue presented here.
[T165] The majority also contains a lengthy discussion of two North Dakota cases-Ex parte Corliss, 16 N.D. 470, 114 N.W. 962 (1907) and Langer v. Totten, 44 N.D. 557, 175 N.W. 563 (1919). Corliss, decided twelve years before Langer and distinguished in the later case, involved a statute creating the appointed office of enforcement commissioner and giving the office authority to appoint deputy commissioners to enforce the prohibition laws when deemed necessary. The court held the statute unconstitutional because it allowed the deputy commissioners to discharge the duties belonging to the elected offices of county sheriff and state's attorney provided for in the constitution. In reaching that result, the court said:
We do not deny the power of the legislature to prescribe duties for these officers, which power carries with it by implication the right to change such duties from time to time as the public welfare may demand; but we deny its power to strip such offices, even temporarily, of a portion of their inherent functions, and transfer them to officers appointed by central authority.
Id. at 965. The court specifically noted that the statute authorized the enforcement commissioner to determine whether the state's attorney and county sheriffs were discharging their duties to enforce the prohibition laws. Id. at 964.
[¶166] Subsequently, in Langer, the court upheld the constitutionality of a statute creating a board of administration and entrusting it to supervise and control the preparation of courses of study in the public schools. The superintendent challenged the law claiming that it deprived her of powers inherent in the office of superintendent. She cited Corliss in support of her position. The Court distinguished Corliss on the basis that it involved the office of state's attorney and, while the constitution provided for the election of the state's attorney, it did not provide that the duties of the office would be prescribed by law. Absent language in the constitution concerning the duties, the court concluded the state's attorney's duties were those inherent in the office. In contrast, the constitution provided for the election of the superintendent and specifically authorized the legislature to prescribe the duties of the office. The constitution also authorized the legislature to provide for the establishment and maintenance of a system of public schools and uniform courses of study. Based upon these provisions making the legislature responsible for the educational system and *350prescribing the superintendent's duties, the Court upheld the statute, finding that it did not deprive the superintendent of duties inherent in the office.
[¶167] Neither one of these cases is directly on point. Corliss involved a statute giving an appointed office the power to determine whether a constitutional office was discharging its duties and, upon determining it was not, discharging them itself. SEA 0001 contains no provision authorizing the director of education to determine whether the office of superintendent is performing its duties nor does it give the director the discretion to perform those duties upon deciding they are not being performed satisfactorily. Moreover, in Corliss, the court acknowledged that the legislature's authority to prescribe duties for the offices in question carried with it "the right to change such duties from time to time as the public welfare may demand." It was the act of stripping the offices of their inherent functions and transferring them to an appointed office that the Court determined was prohibited. To reiterate, SEA 0001 does not strip the superintendent of inherent functions but leaves the office with substantial powers and duties constituting general supervision of the public schools.
CONSEQUENCES OF THE MAJORITY RULING
[T168] The majority's conclusion that SEA 0001 is unconstitutional raises significant questions and carries with it some serious potential consequences. If Art. 7, § 14 prohibits the legislature from transferring duties from the superintendent to another agency or office, what does that mean about the board of education, department of education, school facilities commission and all of the other entities and offices the legislature has created since 1917 in an effort to satisfy the constitutional mandates? The majority does not explain how the creation of and transfer of duties to the office of director of education is different from, for example, the legislature's creation of the board of education nearly 100 years ago and assignment to it in the ensuing years of substantial duties constituting the very heart of the educational system. If the legislation establishing other entities and offices and assigning them duties is unconstitutional, the entire state educational system is undermined.
[¶169] The majority, Superintendent Hill and the Powers state that the superintendent has "some" implied or inherent powers and duties but do not identify specifically what those powers and duties are. Is the task of assisting the board of education with its duties, which the legislature assigned to the director of education in SEA 0001, an inherent power of the superintendent? If the majority's answer is yes, what does it mean that the board of education was not in existence at the time the constitution was ratified? How can an office have inherent power over something that did not exist? Many of the duties assigned to the director of education involve rule-making for parts of the state educational system that did not exist and could not have been envisioned when the office of superintendent was created, such as the statewide accountability system, federal funds for school lunches, the school for the deaf, and the education block grant. Other duties assigned to the director involve assisting entities and systems that did not exist when the office of superintendent was created, such as the department of education, the statewide accountability system, the professional teaching standards board, special and vocational education systems and state plans for federal funds. How can any of these duties be inherent in the office of superintendent when they did not exist and could not have been envisioned when the office was created?
[¶170] Similarly, although the majority, Superintendent Hill and the Powers concede that the legislature has plenary power to prescribe the powers and duties of the superintendent and to remove duties from the superintendent, they do not identify any powers and duties the legislature in the exercise of its plenary power may properly prescribe or remove. If the legislature cannot validly transfer 68 duties from the superintendent to the director of education, can it constitutionally transfer 45 duties? Or can it only properly transfer two?
*351[¶171] It is incumbent upon the party claiming a constitutional violation to prove the violation beyond a reasonable doubt. Without identifying at all which powers and duties are inherently the superintendent's and which powers and duties the legislature can properly transfer in the exercise of its plenary power, Superintendent Hill and the Powers have not carried their burden. Similarly, the majority's failure to identify the powers inherent in the office of superintendent and those the legislature may properly transfer leaves the legislature with no direction on how it should proceed to correct the constitutional deficiency the majority finds in SEA 0001. If the legislature transferred half of the duties back to superintendent, would that withstand constitutional challenge? - Or would transferring two-thirds of the duties back to the superintendent be required? Where is the line drawn between the constitutional exercise of the legislature's plenary power and legislation that "marginalizes" the superintendent, and who decides? The majority unacceptably leaves these questions unanswered.
CONCLUSION
[T172] Treating this matter as one of "very grave importance," Canill, 75 P. at 442, approaching the question with "great caution" and examining the relevant constitutional provisions and challenged statute in every possible aspect, Schnitger, 95 P. at 709, this majority cannot reasonably conclude Superintendent Hill and the Powers have met their burden of proving SEA 0001 is unconstitutional beyond a reasonable doubt. The only conclusion the majority can reasonably reach is that the legislature has, in SEA 0001, constitutionally exercised its plenary power over the state educational system as mandated by the framers of the state constitution.
BURKE, J., delivers the opinion of the Court; DAVIS, J., files a specially concurring opinion, in which VOIGT, J., joins; KITE, C.J., and GOLDEN, J., Retired, file a dissenting opinion.
'Appendix 1, State of Educational System Prescribed by the Legislature.
[[Image here]]

. Other provisions also demonstrate the framers' intent that the legislature was to be responsible for making education available in the state. Art. 7, § 2 authorized the legislature to apply a percentage of royalties earned on school lands to support the public schools. Art. 7, § 4 made the legislature responsible for the investment of county school funds and appropriating the income received from the investments to support the public schools. Art. 7, §§ 6 and 7 provided that the legislature was responsible for the investment of school trust funds and application of the income from such investments to support the public schools. Art. 7, § 8 required the legislature to provide for equal allocation of the income from the school trust fund among the school districts. Art. 7, § 9 required the legislature to make further provision through taxation or otherwise to create and maintain public education in the state and to impose mandatory attendance requirements. Art. 7, § 17 required the legislature to prescribe laws for the management of a state university and the powers and duties of university board of trustees.


. Election of the governor is provided for in Art. 4, § 3.


. The majority opinion contains a lengthy discussion of Mau and asserts that "our precedent has limited [the holding] to the very narrow fact situation presented in that case." While some of the majority's assertions about Mau may be correct, they are not pertinent to the matter at hand. What is important about Mau and the other cases in which this Court has addressed the meaning of the words "prescribed by law" is that they authorize the legislature to say how a particular power will be exercised. Clearly, the legislature cannot prescribe away the role the framers entrusted to a particular office or branch of government, but when the powers and duties of the office or branch are to "be prescribed by law," the legislature has the authority to determine those powers and duties.


. The territorial offices consisted of governor, secretary, United States attorney, collector of in*333ternal revenue, assessor of internal revenue, chief justice, two associate justices, surveyor general, register of land office, receiver of public moneys, delegate to congress, treasurer, auditor, three penitentiary commissioners and marshall. 1869 Wyo. Sess. Laws, fii.


. Among the duties the legislature delegated to the board of education in 1917 were to: appoint the commissioner; prescribe policies of educational administration throughout the State, and recommend rules and regulations for the administration of the public school system; consult with and advise through the commissioner, local boards of education, school officials teachers and citizens, and seek to develop public support for progressive education; prescribe standards regulating the general course of study for the public schools; provide for the grading and standardization of public schools, and enumerate minimum standards with which public schools must comply; prescribe rules for administering the laws governing certification of school officials; provide for an annual census of all school children; report biennially to the governor and legislature a complete statement of the works of the education department, including financial statements, educational progress, and needs of the school system and recommend school legislation and appropriations; conduct investigations regarding educational needs and progress and means of improving conditions; and assume the duty of preparing and holding teachers' examinations and making teacher recommendations that was previously assigned to the board of examiners. Id., pp. 203-04.


. - The following summary illustrates the division of other duties between the superintendent, board of education and commissioner in 1919. The 1919 laws required the superintendent to consult with the commissioner and local boards, superintendents and others; explain the school laws; resolve disputes; enforce the school laws; furnish contract forms to and accept bonds from publishing houses; work with the state board to conduct an annual census of school children; report biennially to the governor and legislature concerning the complete work of the department of education; assume the duties of the board of examiners; supervise the commissioner of education; and issue and revoke teacher certificates. 1919 Wyo. Sess. Laws, Ch. 127, pp. 180-187.
The 1919 laws gave the state board of education authority to institute legal proceedings in the name of the State and required it to advise *337the superintendent concerning the annual census; exercise general oversight of vocational and other special schools; report biennially to the governor and the legislature on the complete works of the education department with recommendations; appoint with the governor's approval the commissioner of education; conduct investigations regarding educational needs, progress and means of improvement; and recommend issuance of teaching certificates. Id., pp. 181-186.
The commissioner of education's duties under the 1919 laws were to execute the policies of the board of education; stimulate public interest in education and inform the public on policies; tour and inspect the counties for discussion of questions concerning public education; foster professional growth and enthusiasm in teachers and school officials; examine the expenditures, accounts and educational and administrative methods of local boards and superintendents, and advise them on school system management; prepare and submit for approval by the state board a suggested course of study; prepare regulations for standardizing and grading public schools; print and distribute school laws and forms for reports; require annual reports from local officials; with the state board publish approved text books and conduct investigations; act as chief officer of the certification division; conduct the state teacher's employment bureau; and keep lists of all teachers employed in the state. Id., pp. 184-185.


. Between 1920 and 1960, the legislature assigned the following tasks to the board of education: seeing that courses on the state and federal constitution and American government were taught in all schools (1924 Wyo. Sess. Laws, Ch. 94, p. 99); responsibility for funds deposited in the school equalization fund and directing the superintendent to distribute them (1939 Wyo. Sess. Laws, Ch. 94, p. 155); administering the federal aid to public education act (Id., Ch. 95, p. 158); appointing a state committee for the reorganization of school districts (1947 Wyo. Sess. Laws, Ch. 163, p. 213); adopting rules to effectuate the legislature's public school foundation program (1955 Wyo. Sess. Laws, Ch. 119, p. 121); administering the Wyoming higher education loan plan (1959 Wyo. Sess. Laws, Ch. 49, p. 48) and assuming the commissioner of education's duties to distribute school laws and forms, receive reports from local school officials, publish lists of approved textbooks, maintain teacher lists and investigate needs and ways to improve education. Id., Ch. 109, pp. 121-123.
The legislature charged the superintendent with: supervising the board of education's distribution of emergency aid to education funds (1945 Wyo. Sess. Laws, Ch. 159, p. 197); serving on the state committee for the reorganization of school districts (1947 Wyo. Sess. Laws, Ch. 163, p. 213); performing an allotment of classroom units in each district, certifying the amounts payable to each district and distributing funds from the school foundation fund (1955 Wyo. Sess. Laws, Ch. 119, pp. 121-123); and serving as executive director of the Wyoming higher education loan plan under the direction of the board of education (1959 Wyo. Sess. Laws, Ch. 51, pp. 48-49).


. Among the duties the legislature assigned to the superintendent were: making rules for effective administration of the educational system, except in areas entrusted to the board of education; consulting with and advising the board of education and local school officials and interested citizens, and seeking to develop public support for a complete and uniform system of education in Wyoming; maintaining adequate files and records; enforcing the 1969 Code and rules; deciding controversies arising from the administration of the state school system involving rules or orders of the superintendent, department or board of education; serving as an ex officio nonvoting member of the board of education; assisting the state board in performing its duties. [Id. pp. 149-150] The office of superintendent also maintained its responsibilities with respect to the school foundation fund under the 1969 Code. Id. pp. 204, 207.
The legislature required the board of education to: prescribe minimum standards for general education programs and public school site selection, building, construction, evaluation and accreditation; with or without the superintendent's assistance, enforce rules adopted for prescribing minimum standards; prescribe rules for administering laws governing certification of school administrators, teachers and other personnel; prepare and maintain a list of approved institutions whose graduates may receive certification and providing for the issuance of Wyoming certificates; maintain placement lists of all teachers employed in Wyoming and other teachers in or out of state who wish to register with the department; conduct investigations concerning educational needs and means of improving conditions; provide a uniform system of cost accounting and reporting of school district income and disbursement; revoke or suspend certifications; require reports or other assistance from local school boards and officials. Id. 151-52. The legislature required both the board of education and the superintendent to report biennially to the governor and legislature with recommendations for legislation and appropriations pertaining to education. Id.


. The legislature also required the board of education to: direct the department of education to provide and enforce implementation by July 1, 1988, of a uniform system of cost accounting and reporting of school district income and disbursement; approve or disapprove alternative scheduling for school districts requesting to operate less than 175 days per school year; promulgate rules under which the SPI may accept and disburse federal funds for use in school lunch programs; promulgate rules to assure that handicapped children receive free and appropriate education; serve as an appeals board for school districts. Id. pp. 499-501. The legislature required the superintendent to: conduct studies to determine methods to improve school lunch programs and promote nutritional education in schools; inform the state board regarding applications from school districts to the farm loan board for loans or grants for capital construction; promulgate operational rules for the Wyoming school for the deaf; provide technical assistance to districts offering adult education. Id. p. 499. The legislature also transferred from the board of education to the superintendent the duty to maintain a list of institutions whose graduates may receive teacher certification and to print and distribute school laws, regulations, forms and reports to local boards and administrators. Id.


. The legislature charged the school facilities commission with: adopting policies and standards for the comprehensive assessment of school facilities; adopting policies and standards for school district facility plans; establishing a consistent, systematic research approach for student enrollment projections used by districts in developing district facility plans and forecasting facility needs to comply with statewide building adequacy standards; developing guidelines for estimating the cost of constructing, renovating and remediating facilities to comply with statewide adequacy standards; establishing a statewide school facilities database; developing policies and criteria for use in determining renovations, replacement or discontinuation of inadequate facilities; entering into construction or renovation project agreements with school districts; establishing criteria and procedures for identifying local enhancements to school facilities which are in excess of state building adequacy standards and develop criteria and procedures to determine whether and how any local enhancements should be incorporated into statewide adequacy standards; reviewing and approving district plans for the disposition or demolition of facilities made surplus by an approved construction or renovation project or by changes in school population; establishing a procedure for developing prototypes for remedies addressing facility inadequacies; developing criteria and procedures for the site analysis of remedies responding to identified facility inadequacies by facility replacement; after consultation with the select committee on school facilities, promulgating necessary rules to administer the act. 2002 Wyo. Sess. Laws, Ch. 99, p. 293-295.
The legislature also charged the school facilities commission with: contracting with experts and professionals; employing a director subject to senate confirmation; establishing and maintaining uniform statewide standards for the adequacy of school facilities maintaining the comprehensive assessment of the adequacy of existing school facilities, reviewing facility adequacy standards; reviewing and approving, modifying or rejecting facility plans submitted to it by each school district; evaluating the adequacy of school facilities and establishing a schedule for remediation, determining the most cost effective method of remediation; proceeding with projects authorized by the legislature; preparing and submitting to the governor a recommended budget for projects and school capital construction financing; promulgating rules for determining when an emergency exists and making expenditures for emergency funding; reporting annually to the select committee on school facilities; distributing major facility repair and replacement payments to each school district. Id., pp. 297-304, 308.


. The duties the legislature has delegated to the board of education are the heart of education in *344Wyoming and include the duty to: establish policies for public education in Wyoming; implement and enforce the uniform standards for educational programs prescribed under § 21-9-101; prescribe uniform performance standards for the common core of knowledge and skills specified in § 21-9-101(b) and promulgate uniform standards for programs addressing special needs students under § 21-9-101(c); report biennially to the governor and the legislature and make recommendations; conduct investigations within and without the state regarding educational needs and progress and means of improving conditions; act as board of vocational education; establish improvement goals for public schools for assessing student progress; establish statewide goals for education; through the superintendent implement, administer and supervise education programs and services for adult visually and hearing impaired; implement and enforce the statewide accountability system; establish a requirement for students to demonstrate mastery of the common core of knowledge and skill in order to earn a high school diploma; and through the director implement a statewide assessment system; establish a program of administering a - standardized, curriculum - based achievement college entrance exam, computer-adaptive college placement assessment and job skills assessment test.


. The Community College Commission has broad authority over the community colleges in the state including general functions such as advocating community college education to the governor, legislature and others; coordination functions, such as coordinating the common course numbering system; administrative functions, such as disbursing state funds to the colleges; approval functions, such as approving all new capital construction projects in excess of $100,000.00; review and report functions, such as reviewing college districts and reporting to the governor and legislature; implementing functions, such as advancing collaboratively developed legislative proposals on behalf of the college system.